 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY EVANS,                              No. 2:17-cv-1888 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                          Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

19   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 24, 2019, plaintiff filed a request for single cell status. ECF No. 49. In it,

22   plaintiff asks that he be placed in a single cell during his settlement proceedings “to ensure [his]

23   safety and security.” See id. Plaintiff states he is making the request because this court recently

24   denied his request for federal protection. See id.

25          Because plaintiff makes general statements that his personal safety is at risk and that as a

26   result, he would like the court to intervene for his protection, the court construes this filing as a

27   motion for a preliminary injunction. For the reasons stated below, it shall be denied.

28   ////
                                                          1
 1   I.     APPLICABLE LAW
 2          The legal principles applicable to requests for injunctive relief, such as a temporary
 3   restraining order or preliminary injunction, are well established. To prevail, the moving party
 4   must show that irreparable injury is likely in the absence of an injunction. See Stormans, Inc. v.
 5   Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res. Def. Council, Inc.,
 6   555 U.S. 7 (2008)). To the extent prior Ninth Circuit cases suggest a lesser standard by focusing
 7   on the mere possibility of irreparable harm, such cases are “no longer controlling, or even viable.”
 8   Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,1052 (9th Cir. 2009). Under
 9   Winter, the proper test requires a party to demonstrate: (1) he is likely to succeed on the merits;
10   (2) he is likely to suffer irreparable harm in the absence of an injunction; (3) the balance of
11   hardships tips in his favor, and (4) an injunction is in the public interest. See Stormans, Inc.,
12   586 F.3d at 1127 (citing Winter, 555 U.S. at 20).
13   II.    DISCUSSION
14          Plaintiff’s three-sentence filing fails to make the threshold showing necessary for the
15   issuance of a preliminary injunction. The filing reads in its entirety as follows:
16
                   I would like to request to be placed on single cell status throughout my
17          settlement proceedings. This is to ensure my safety [and] security, due to my
18          multiple case factors, since my request for federal [protection], has been denied by
            the U.S. Eastern District Court.
19                 I declare under penalty of perjury that the foregoing is true and correct.

20   ECF No. 49 (brackets added).

21          These statements do not establish that plaintiff is likely to suffer irreparable harm in the

22   absence of an injunction, nor do they satisfy any of the other requirements for a preliminary

23   injunction.

24          Furthermore, the principle that an inmate has no right to be housed in a less restrictive

25   section of a facility, Grayson v. Rison, 945 F.2d 1064, 1067 (9th Cir. 1991), compels the

26   conclusion that an inmate also has no right to be housed in a more restrictive area. See generally

27   Atiyeh v. Capps, 449 U.S. 1312, 1315-16 (1981) (nothing in Eighth Amendment requires inmates

28   be housed in manner that avoids confrontation); see also Lyon v. Farmer, 727 F.2d 766, 768 (8th
                                                         2
 1   Cir. 1984) (transfer within prison is within discretion of prison officials). For these reasons, the
 2   court shall deny plaintiff’s request for single cell status.
 3           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for single cell status,
 4   filed June 24, 2019 (ECF No. 49), is DENIED.
 5   DATED: June 26, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
